In The
                                   Court of Appeals
                          Seventh District of Texas at Amarillo

                                          No. 07-15-00178-CV


                   IN THE INTEREST OF H.D., M.D. AND C.F., CHILDREN

                              On Appeal from the 108th District Court
                                        Potter County, Texas
                 Trial Court No. 84,815-E, Honorable Douglas Woodburn, Presiding

                                             July 16, 2015

                                  MEMORANDUM OPINION
                    Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

       Lesley F. appeals the termination of her parental rights to her three young

children H.D., M.D., and C.F.             Her appointed counsel filed a motion to withdraw,

together with an Anders1 brief wherein he certified that, after diligently searching the

record, he has concluded that the appeal is without merit. Appellate counsel, through a

letter dated June 9, 2015, informed Lesley of his motion to withdraw, the filing of an

Ander’s brief, and her right to file a response. Counsel further represented in the letter

that he provided his client the record for purposes of reviewing and compiling a

response, if she cared to. By letter, this court also informed Lesley of her right to tender


       1
           Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
her own response and set July 8, 2015 as the deadline to do so. To date, no response

has been received; nor has the court received a request from appellant, or anyone else,

that the deadline be extended.

        In compliance with the principles enunciated in Anders, appellate counsel

discussed the legal and factual sufficiency of the evidence to support the trial court’s

statutory findings as a basis for termination. He then explained why the evidence is

sufficient to support those findings.2 Although counsel did not specifically discuss the

evidence to support the finding that termination is in the best interest of the children, we

have conducted our own review of the record to uncover reversible error and have

found none.3

        Accordingly, the motion to withdraw is granted, and the judgment is affirmed.



                                                                   Brian Quinn
                                                                   Chief Justice




        2
          The children were removed from the home in November 2013 because their mother, who was
allegedly under the influence of narcotics, failed to pick up the two older children from day care and police
discovered the youngest child, who was two-years-old, at home in a dirty condition and running naked in
and out of the house. Although there was evidence at the final hearing that Lesley had performed part of
her service plan and has been drug free since July 2014, she did not successfully complete the
prerequisites to obtaining the return of her children. The record also contained evidence illustrating that
she lacked stable employment and a stable and safe environment for the children.
        3
          All three children are in foster care together, they are bonded to their foster family, the behavior
of the oldest child has improved since he has been in foster care, and the foster parents are interested in
adopting the children.

                                                      2